Brogan, Chief Justice.
This appeal is from a judgment for the defendant in the Common Pleas Court of Atlantic county.
There are three reasons advanced for a reversal of the judgment: (1) that the judgment is contrary to law; (2) that the trial court refused to direct a verdict in favor of the plaintiff, and (3) that the trial court erroneously charged the jury.
A rule to show cause which was allowed and later, after argument, discharged, was based upon the reasons that the verdict of the jury was against the weight of the evidence and contrary to the charge of the court.
These questions having been settled by the discharge of the rule, there is therefore no question before us on appeal which is not within the scope of the rule to show cause which was argued and consequently there is no appealable ground before us. Cleaves v. Yeskel, 104 N. J. L. 497; 141 Atl. Rep. 814.
The judgment is affirmed, with costs.